Per Curiam.
This is an application addressed to this Court in the exercise of its original jurisdiction, praying that a writ of certiorari may issue out of and under the seal of this Court, requiring W. G. Hinnant, as magistrate, to certify to the Court of Common Pleas for the county of Fairfield, the record of the proceedings instituted before him, as such magistrate, on or about the first day of January, 1897, for the purpose of ejecting the said Rebecca Clamp from the possession of certain real estate in the said county; and also for an order of this Court staying proceedings, especially the enforcement of the warrant of ejectment, until the said Court of Common Pleas can inquire into the correctness and validity of the proceedings before the magistrate.
It seems, however, from the papers submitted to us and *234filed in this Court, that the said Rebecca Clamp has already resorted to the remedy by appeal from the action of the magistrate to the said Court of Common Pleas, conferred by the act of 1894 (Carlisle v. Prior, recently filed), and has obtained from his Honor, Judge Witherspoon, an order staying proceedings pending the said appeal. Under these circumstances we do not think that either the. application for a writ of Certiorari or for an -order staying proceedings should be granted. Besides, the application here is for this Court to issue a writ of certiorari, requiring a magistrate to certify the record of proceedings before him, not to .this Court but to the Court of Common Pleas; and while we are not prepared to say that such an anomalous proceeding will not be recognized in any case, ,we are entirely satisfied -that the showing-made in this case is not such as to justify such a departure in the present- instance from the natural and orderly course of procedure.
It is, therefore, adjudged, that this petition be dismissed.